DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McDaniel US 20100174222 A1.
Regarding claim 7, McDaniel discloses a method of photodynamically diagnosing or treating a patient ([Title], [Abstract]), comprising: illuminating the patient with an illuminator having a plurality of light sources ([0036] and Fig. 14), and during the illumination, emitting heat from a heat source so as to heat the 
Regarding claim 8, McDaniel discloses the method of claim 7 further comprising varying output of the light sources ([0050] “variety of parameters” that vary output of the light sources e.g., pulse sequence [0040]) such that a measured output over an active emitting area is at least 60% of the measured maximum over all operation distances ([0036] the device used permit even exposure – i.e., measured output of an even exposure would be at least 60% of a measure maximum over all operational distances).
Regarding claim 10, McDaniel discloses the method of claim 1 wherein the illuminator is structured so as to surround at least three sides of the patient's head (see Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel as applied to claim 8 above, and further in view of Sostek et al., WO 2013110021 A1 hereinafter “Sostek”.
Regarding claim 9, McDaniel discloses the method of claim 8 as discussed above but does not disclose measuring temperature at a plurality of positions within a set distance from a portion of the illuminator, and constructing a thermal map indicative of a temperature distribution across the plurality of positions. 
However, Sostek in the same filed of dermatology teaches that it was known in the prior art to monitor temperature of a skin condition during treatment using an IR imaging device, to evaluate or detect conditions such as 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of McDaniel to include an IR imaging device positioned at a set distance from a portion of the illumination device, to measure temperature profile of skin undergoing treatment and to generate a heat/thermal map, to provide a user with a visual representation that would assist the user in evaluating the progress of treatment of acne and/or plan re-treatment based on the generated heat/thermal map.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel in view of Barolet US 20110224598 A1
Regarding claim 1, McDaniel discloses a method of photodynamically diagnosing or treating a patient([Title], [Abstract]), comprising: controlling a heat source to direct heat to the skin of a patient during a first time period; and illuminating, during a second time period ([0041] “combination of visible and infrared “ note heat generated in the infrared region >700nm; [0042] wavelengths such as those in the infrared listed would provide heat 
The method of McDaniel differs with the claimed invention in that McDaniel does not specify that illumination by light is applied at a second time period following the first time period. However, in the same filed of endeavor of dermatology, Barolet discloses a method (see Fig. 2, [0016]) that comprise pretreatment with IR at 970nm at a first time period, followed by treatment with light at 630nm at a second time period after the first time period, to improve clinical outcome as discussed in ([0018]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified McDaniel to apply infrared radiation as pretreatment during the first time period, and apply visible light treatment during the second time period, at least for the added benefit of improved clinical outcome as exemplified by Barolet.
Regarding claim 2, McDaniel in view of Barolet discloses the method of claim 1 as discussed above, McDaniel further discloses the at least one light source comprises a plurality of light sources ([0036] “array of LED”) and the method further comprises varying output of the light sources ([0050] “variety of parameters” that vary output of the light sources e.g., pulse sequence [0040]) 
Regarding claim 5, McDaniel in view of Barolet discloses the method of claim 1 as discussed above, McDaniel further discloses wherein the at least one light source is configured to emit light having a wavelength of at least 400 nm ([0042]).
Regarding claim 6, McDaniel in view of Barolet discloses the method of claim 1 as discussed above, although McDaniel in view of Barolet does not disclose performing a warm-up operation during the first time period, Official Notice is taken in regards to performing a warm-up operation of a heat source used in dermatological treatment, i.e., it is well known in the art to ramp up quickly a heat source to a desired temperature at the beginning of treatment or when the device is turned on. In view of this, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of McDaniel in view of Barolet to include a warm-up operation of a heat source during the first time period, so as to shorten the period of treatment.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel in view of Barolet as applied to claim 1 above, and further in view of Sostek.
Regarding claims 3 and 4, McDaniel in view of Barolet discloses the method of claim 1 as discussed above but does not disclose measuring temperature at a plurality of positions within a set distance from at least one of the panels, and constructing a thermal map indicative of a temperature distribution across the plurality of positions or comparing the measured temperature at the plurality of positions to a reference temperature. 
However, Sostek, in the same filed of dermatology teaches that it was known in the prior art to monitor temperature of a skin condition during treatment using an IR imaging device, to evaluate or detect conditions such as acne (see paragraph bridging page 8-9) by measuring temperature at plurality of positions from a set distance defined as between an IR detector and the skin at time of measurement and constructing a thermal map (page 3 first paragraph, detector such as an IR detector generates a heat map which is indicative of temperature at a plurality of position the IR detector is positioned at a distance from the skin, hence a preset distance), comparing IR patterns or profile to reference patterns or profile (IR patterns are indicative of temperature at plurality of points that are compared with reference IR patterns or profiles), as noted in paragraph bridging page 8-9, the IR pattern can be used to evaluate the condition and/or as a basis for targeted treatment. 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of McDaniel to include an IR imaging device positioned on at least one of the panels to measure temperature profile of skin undergoing treatment and to generate a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150290470 A1 to Tapper et al., see Fig. 14 [0090] device with heat source and light sources on a panel for dermatological treatments, see also [0091] regarding “ramping up initial heat provided”.
US 20130274834 A1 to Barolet et al., discloses a method of treating skin tissues that includes pre-heating with IR radiation (heat) – [0136], [0140].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793